Citation Nr: 0708992	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the knees.

2.  Entitlement to service connection for bilateral arthritis 
of the feet.

3.  Entitlement to an increased evaluation for bilateral pes 
planus and plantar fasciitis, currently rated 10 percent 
disabling.

4.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently rated 10 percent 
disabling.

5.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for arthritis of the knees and feet, and for 
increased evaluations for bilateral pes planus and plantar 
fasciitis (currently rated 10 percent disabling) and 
bilateral patellofemoral pain syndrome (with a 10 percent 
evaluation currently assigned to each knee).

The veteran has presented statements indicating that he is 
also claiming entitlement to service connection for a chronic 
low back disability and a bilateral ankle disability, which 
he asserts are secondary to his service-connected bilateral 
foot and knee disabilities.  As these claims have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The clinical evidence does not demonstrate that the 
veteran currently has a diagnosis of arthritis of either 
knee.

2.  The clinical evidence does not demonstrate that the 
veteran currently has a diagnosis of arthritis of either 
foot.

3.  The veteran's bilateral pes planus and plantar fasciitis 
is manifested by moderately disabling symptoms that include 
bilateral foot pain on manipulation and use.

4.  Patellofemoral pain syndrome of the right knee is 
manifested by subjective complaints of joint pain on a daily 
basis, with pain on use and mild crepitus, without limitation 
of motion to a compensable degree. 

5.  Patellofemoral pain syndrome of the left knee is 
manifested by subjective complaints of joint pain on a daily 
basis, with pain on use and mild crepitus, without limitation 
of motion to a compensable degree. 


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred, nor is it 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  Arthritis of the feet was not incurred, nor is it 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 
  
3.  The criteria for an evaluation greater than 10 percent 
for bilateral pes planus and plantar fasciitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

4.  The criteria for an evaluation greater than 10 percent 
for patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

5.  The criteria for an evaluation greater than 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's claims for service connection and an increased 
rating were received in November 2002.  He was notified of 
the provisions of the VCAA in correspondence dated in 
February 2003, prior to the April 2003 rating decision on 
appeal.  Thereafter, he was given notice of the VCAA in 
correspondence dated in November 2003 and March 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
treatment records showing the state of his service-connected 
orthopedic disabilities from the date of claim in November 
2002 to May 2006 have been obtained and associated with the 
evidence, including VA examination reports conducted in April 
2003, September 2004, and May 2006.  The reports of medical 
examinations conducted in April 2003, September 2004, and May 
2006 that address his claims for VA compensation for 
arthritis of his knees and feet has also been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  He was also provided with the 
opportunity to present oral testimony before the Board in 
support of his claims at a hearing conducted in November 
2006.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  In March 2006, VA issued the veteran 
correspondence that notified him of the VCAA provisions with 
respect to increased rating and earlier effective date 
claims.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of this appeal would not cause any 
prejudice to the veteran.

Factual background and analysis: Entitlement to service 
connection for bilateral arthritis of the knees and feet.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the identity of the chronic disease is established during 
active duty, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

The veteran's service medical records show treatment for 
complaints of bilateral foot and knee pain that was 
indicative of onset of patellofemoral syndrome, pes planus, 
and plantar fasciitis during active duty.  However, the 
service medical records show no degenerative bony pathology 
of the foot bones and knee joints during service that 
represented onset of arthritis.  X-rays of the veteran's 
knees that were obtained in September 1994 were negative for 
any radiographic indications of arthritis.  

Post-service medical records show no clinical diagnosis of 
arthritis of the veteran's foot bones or knee joints within 
one year following his separation from active duty in April 
1995.  Private and VA medical records associated with the 
claims file show that the veteran received treatment for 
symptoms associated with his service-connected bilateral pes 
planus, plantar fasciitis, and patellofemoral syndrome for 
the period from 2001 - 2006.  However, none of these records 
demonstrate that he had an arthritic disability of his feet 
or knees.  X-ray reports from private and VA sources show no 
degenerative osseous abnormalities representative of 
arthritis on examination of his knees in October 2001, August 
2002, April 2003, March 2004, September 2004,  and May 2006.  
X-rays of both feet were clinically normal and demonstrated 
no arthritic changes on VA radiographic examinations in 
November 2002, April 2003, and September 2004.

The transcript of a November 2006 hearing before the Board 
shows, in pertinent part, that the veteran believed that 
there was an arthritic component to his bilateral foot and 
knee symptoms that were distinct from those attributable to 
his service-connected pes planus, plantar fasciitis, and 
patellofemoral pain syndrome.

The Board has reviewed the pertinent medical evidence and 
concludes that there is no factual basis to allow the 
veteran's claims for VA compensation for bilateral foot and 
knee arthritis.  The crucial element of an actual clinical 
diagnosis of a chronic degenerative arthritic disability 
affecting his knees or feet has not been established by the 
objective evidence.  Therefore, the veteran's claims in this 
regard must be denied.  Because the weight of the evidence in 
this case is against the claims for service connection for 
arthritis of the knees and feet, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to an increased evaluation for bilateral pes 
planus and plantar fasciitis, currently rated 10 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's service medical records show treatment for 
complaints of bilateral foot pain that was indicative of 
onset of pes planus and plantar fasciitis during active duty.  
In a May 1995 rating decision, he was granted service 
connection and noncompensable evaluations for these 
disabilities.  At the time, these conditions were each rated 
separately.  The noncompensable evaluations were confirmed in 
subsequent rating decisions dated in July 2001 and December 
2001.  

In November 2002, the veteran reopened his claims and sought 
increased ratings for bilateral pes planus and plantar 
fasciitis.  In an April 2003 rating decision, a 10 percent 
evaluation was assigned for bilateral plantar fasciitis on 
the basis of the disability being analogous to a painful 
scar.  The 10 percent evaluation was made effective from 
October 21, 2002.  The noncompensable evaluation for 
bilateral pes planus was confirmed and continued.  During the 
course of the appeal, a June 2006 rating decision determined 
that in order to efficiently evaluate the veteran's bilateral 
foot disability and avoid pyramiding of symptoms (as 
proscribed in 38 C.F.R. § 4.14 (2006)), the bilateral pes 
planus and plantar fasciitis should be combined and rated as 
a single disabling entity under the criteria for evaluating 
pes planus contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  The 10 percent evaluation assigned to this 
redesignated disability continued uninterrupted, effective 
from October 21, 2006.  The Board finds nothing improper in 
this redesignation, and notes that these changes do not cause 
any decrease in the current compensation benefits received by 
the veteran.

Diagnostic Code 5276 of the rating schedule provides for the 
assignment of evaluations for pes planus:

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 576 (2006)

Although in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional loss 
due to pain, incoordination, weakness, or fatigability, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 (2006), the Court has also 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With the aforementioned rating criteria in mind, the Board 
has reviewed the objective medical evidence for the period 
from October 2002 to May 2006.  The clinical evidence for 
this period includes private and VA medical records which 
show that the veteran was treated for complaints of bilateral 
foot pain associated with pes planus and plantar fasciitis.  
The records indicate that on private treatment in October 
2002, his arches were tender on palpation, but without 
significant heel tenderness, blister formation, cracked or 
scaly skin, or evidence of acral cyanosis or digital 
claudication.  

VA examination in April 2003 shows that the veteran 
complained of swelling of both feet with development of a 
large knot above the medial arch associated with his pes 
planus and plantar fasciitis.  The symptoms reportedly lasted 
4 - 7 days and the spontaneously resolve.  The flare-up of 
symptoms would occur every 2 - 3 months.  His foot pain was 
aggravated by walking and standing, and partially alleviated 
through soaking, elevation, and rest.  He was a student at 
the time and had to stay home from school during these 
episodes of elevated symptoms.  Objective examination 
revealed that he had full active and passive range of foot 
motion, bilaterally.  At the time of the examination, he 
displayed some difficulty performing squatting and toes-
rising exercises, but his gait and posture were normal and no 
pain was observed.  The diagnosis was mild flexible pes 
planus with supination, bilaterally, that was not painful on 
manipulation and deemed to be correctable with orthotics.   

VA examination in October 2004 shows that the veteran 
complained of bilateral foot pain with stiffness, swelling, 
weakness, fatigue, and a lack of endurance.  He treated his 
symptoms by resting his feet, taping his arches, and using 
orthotic shoe inserts, topically-applied medicated rubs, and 
ice.  He stated that he had previously used orally 
administered anti-inflammatory medications, but obtained no 
benefit from them and discontinued their use.  His foot 
symptoms were aggravated with prolonged standing and elevated 
flare-ups of these symptoms would reportedly sometimes last 
up to 11/2 weeks in duration, in which he claimed to lose up to 
90 percent of his foot function.  Objective examination shows 
no evidence of muscle atrophy, muscle rigidity, muscle spasm, 
or muscle wasting.  The height of both medial longitudinal 
arches was flattened when he stood on his feet.  No objective 
evidence of fatigability, incoordination, or lack of 
endurance associated with his feet was observed.  No 
callosities or skin changes were observed.  The veteran was 
unable to stand on his toes, but apart from a bilateral 
flatfoot deformity, his feet were deemed to be otherwise 
normal on clinical and X-ray examination.

The report of a May 2006 VA examination shows that the 
veteran complained of bilateral foot pain on his soles, from 
the ball of each foot to the anterior heel and medial aspect, 
which was aggravated by standing, walking, and any 
weightbearing, and relieved by rest.  The pain was 
occasionally accompanied by redness and swelling in both 
arches.  He reported that knots "the size of golf balls" 
would appear on the bottoms of his feet once per week and 
last for 2 - 3 days, which prevented him from standing.  The 
veteran treated his feet with massage, soaks, and shoe 
inserts, but did not obtain any relief.  He stated that he 
did not receive treatment from a podiatrist for his bilateral 
foot disability.  On objective examination, the veteran's 
feet were normal on inspection, with no redness, swelling, or 
warmth, and no knots were observed.  They were tender on 
palpation of their plantar surfaces, but no guarding behavior 
was observed.  The veteran walked with an antalgic gait and 
was unable to stand on his heels and toes due to foot pain.  
The examiner did not observe any callosities or any skin or 
vascular changes.  No unusual shoe wear patterns were 
observed that would indicate abnormal weightbearing.  No 
other foot deformities were observed other than loss of 
arches in both feet.  The veteran's Achilles tendon alignment 
was intact.   

At a November 2006 hearing before the Board, the veteran 
stated, in pertinent part, that he was employed as a 
draftsman, and that he experienced bilateral foot pain due to 
pes planus and plantar fasciitis every week.  He was unable 
to stand, walk, or drive for extended periods of time without 
aggravating his foot disability.  He indicated that his foot 
disability interfered with his ability to take certain types 
of employment that involved performing walking, climbing, and 
standing.

The Board has applied the criteria for rating pes planus and 
plantar fasciitis as contained in Diagnostic Code 5276 to the 
aforementioned evidence, and concludes that the objective 
evidence does not demonstrate that the veteran's bilateral 
foot disability are manifested by symptoms that meet the 
criteria for severe or pronounced impairment.  
Notwithstanding the veteran's assertions that he experiences 
swelling and nodules the size of golf balls on the soles of 
feet once per week which then last for days thereafter, the 
outpatient treatment reports and medical examination reports 
do not reflect the presence of any such grossly apparent 
symptomatology.  The medical evidence also does not 
demonstrate that his feet are markedly deformed, or that 
there are characteristic callosities present on his feet, 
such that assignment of an evaluation greater than 10 percent 
for bilateral pes planus and plantar fasciitis would be 
warranted.  Although the veteran has described persistent 
bilateral foot pain as his primary symptom, such pain is 
specifically contemplated in the 10 percent rating which is 
currently assigned.  Based on the evidence of record, 
therefore, the Board finds that severe pes planus is not 
demonstrated.  The primary symptom of marked deformity on 
pronation and/or abduction, as contemplated in the schedular 
criteria for severe pes planus warranting a 30 percent 
evaluation under Diagnostic Code 5276, is not currently 
present.  Accordingly, as the constellation of symptomatology 
associated with the veteran's bilateral foot disability does 
not more closely approximate the criteria for an evaluation 
greater than 10 percent, the veteran's claim for an increased 
rating must be denied.   

The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the veteran's 
bilateral foot disability, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
observes that the veteran is able to maintain employment as a 
draftsman, and has by his own admission not sought treatment 
for a podiatric specialist for his foot disability.  The 
Board is thus not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2006).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right and left knee, each currently 
rated 10 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's service medical records show treatment for 
complaints of bilateral knee pain that was indicative of 
onset of patellofemoral pain syndrome during active duty.  In 
a May 1995 rating decision, he was granted service connection 
for bilateral patellofemoral pain syndrome, with a 10 percent 
evaluation assigned for each knee.  In November 2002, he 
veteran reopened his claim and sought increased ratings for 
this disability.

The applicable rating schedule for rating the veteran's 
patellofemoral syndrome is contained in 38 C.F.R. § 4.71a.

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint:


20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With the aforementioned rating criteria in mind, the Board 
has reviewed the objective medical evidence for the period 
from October 2002 to May 2006.  The clinical evidence for 
this period includes private and VA medical records which 
show that the veteran was treated for complaints of bilateral 
knee associated with patellofemoral pain syndrome.  The 
records indicate that on private treatment in August 2002, he 
complained of bilateral knee pain.  Objectively, there was 
full range of motion of the knees.  There was some 
patellofemoral crepitus.  X-ray films were unremarkable.  In 
October 2002, he complained of bilateral knee pain and joint 
popping, with his right knee worse than his left.  He also 
reported experiencing occasional left knee joint locking and 
joint swelling in both knees.  He wore a neoprene knee brace 
over each joint.  Clinical examination revealed possible mild 
patellar subluxation, bilaterally, with popping but no real 
crepitus.  No medial instability or varus or valgus 
instability was observed.  No joint line tenderness or joint 
effusion was noted.  His range of motion on flexion and 
extension of both knees was characterized as good.  No 
arthritic changes or bony pathology was detected on X-ray 
examination.  The diagnosis was bilateral patellofemoral pain 
syndrome with possible mild patellar subluxation.  

The report of an April 2003 VA examination shows that the 
veteran's bilateral patellofemoral pain syndrome was 
manifested by mild patellar crepitus with pain.  He complained 
of locking, swelling and redness.  The painful symptoms were 
aggravated by walking, standing, and prolonged use.  No 
effusion, joint line tenderness, slackness of the patellar 
tendon, muscle atrophy, or lateral joint laxity was observed.  
He could actively flex his knees to 110 degrees, with pain 
beginning at 90 degrees, and extend his knees to 5 degrees, 
bilaterally.  (Extension was limited to 10 degrees, 
bilaterally, while wearing a supportive knee  brace.)  His 
gait was normal and no noticeable limitations on standing or 
walking were observed at the time.  

VA outpatient treatment records dated in July 2004 note the 
veteran's complaints of bilateral knee pain.  Objectively, he 
could only perform a minimal squat before limited by pain.  
Range of motion was 0 to 135 degrees, bilaterally.  Both 
patellae were tender.  There was no instability noted.  MRI 
(magnetic resonance imaging) studies revealed a posterior horn 
tear of the left lateral meniscus.-

The report of a September 2004 VA examination shows that the 
veteran complained of bilateral knee pain with instability and 
joint locking, swelling, stiffness, and weakness that was 
aggravated by prolonged use.  He stated that during flare-ups, 
he had only 70 percent function of the knees.  Objective 
clinical evaluation revealed no evidence of muscle atrophy or 
spasm.  Mild crepitus on palpation was observed.  The knees 
were cool to the touch.  Mild tenderness of the joint line 
spaces was noted.  No Baker's cyst was observed in either 
popliteal space.  Range of extension was to zero degrees and 
range of flexion was to 120 degrees, bilaterally.  His knees 
displayed good stability and no additional limitations due to 
pain, fatigue, incoordination, weakness, or lack of endurance 
were noted.  His gait was normal and X-rays revealed no 
osseous degenerative changes.

The report of a May 2006 VA examination shows that the veteran 
complained of constant bilateral knee pain, falling, popping, 
with joint locking, fatigability, instability, swelling, and 
crepitation, with occasional redness and warmth.  His knee 
symptoms were reportedly aggravated by prolonged use.  He also 
reported that he held a part-time sedentary desk job, and that 
the prolonged sitting also aggravated his bilateral knee 
disability.  The examination report shows that the veteran was 
unable to complete several repetitive knee exercises due to 
subjective complaints of pain.  Objective clinical study 
revealed slight redness in the area where he wore knee braces, 
but no warmth, joint swelling, or crepitus on palpation.  The 
veteran reported having generalized pain everywhere the 
examiner pressed his knee, but no guarding behavior was 
observed.  His gait was unusual in that he walked with his 
legs straight without bending.  No muscle atrophy in either 
leg was observed.  Range of motion testing shows that the 
veteran could flex his right knee only to 45 degrees before 
stopping due to reported onset of pain.  He could flex his 
left knee only to 50 degrees before stopping due to reported 
onset of pain.  He could fully extend both knees to zero 
degrees, bilaterally.  His knees were stable on varus and 
valgus testing, bilaterally.  X-rays revealed no arthritic 
bony pathology or joint effusion.  The diagnosis was bilateral 
patellofemoral pain syndrome.  The examiner commented that the 
veteran displayed marked limitation of motion due to pain that 
appeared to outweigh the objective physical findings.  

At a November 2006 hearing before the Board, the veteran 
stated that he was employed as a draftsman, and that he 
experienced persistent bilateral knee pain due to 
patellofemoral pain syndrome that was aggravated from 
prolonged use and interfered with his ability to accept 
employment that involved performing walking, climbing, and 
standing.  Prior to onset of his patellofemoral pain 
syndrome, he was a very physically active individual who 
could participate in heavy manual labor and vigorous athletic 
activities, and that his quality of life had been 
significantly diminished by his knee problems, which made him 
unable to participate in almost all of the physical 
activities he previously enjoyed.

Applying the aforementioned facts of the case to the rating 
schedule, the Board finds that the service-connected 
bilateral patellofemoral syndrome, as it affects each knee, 
is not manifested by limitation of motion on flexion or 
extension sufficient to warrant a compensable evaluation, 
even during flare-ups of elevated painful symptomatology.  
The examination reports of 2002 - 2004 indicate that the 
veteran had flexion limited to no more than 90 degrees due to 
pain for each knee, and extension not limited to 5 degrees 
without the inhibiting presence of a brace.  The limitation 
of motion represented by these findings does not warrant a 
compensable evaluation.  Although on examination in May 2006, 
the veteran was able to fully extend both knees to zero 
degrees, he was unable to flex his right knee beyond 45 
degrees or his left knee beyond 50 degrees due to subjective 
complaints of pain, and what the examiner described as the 
veteran's resistance to the examiner's attempts to determine 
passive motion.  The examining physician indicated that this 
degree of limitation of motion was, in essence, inconsistent 
with the objective clinical findings obtained.  The Board 
therefore will disregard the limitation of knee flexion shown 
in the May 2006 report as it does not objectively represent 
the true state of the veteran's disability.  

The clinical evidence obtained in 2002 - 2006 also 
demonstrates that neither knee is unstable or arthritic.  The 
primary disabling symptoms associated with the both knees are 
recurring joint pain aggravated by prolonged use, with 
occasional mild crepitus.  These findings most closely 
approximate the constellation of symptomatology contemplated 
for a 10 percent evaluation pursuant to Diagnostic Code 5257, 
for slight impairment of each knee joint.  There is no 
objective evidence demonstrating that the patellofemoral pain 
syndrome affecting either knee is manifested by ankylosis, 
joint instability, flexion limited to 30 degrees, extension 
limited to 15 degrees, or impairment of the tibia or fibula, 
so as to warrant the assignment of an evaluation greater than 
10 percent for either knee.  Therefore, the claim for an 
increased evaluation in excess of 10 percent for either knee 
is denied.  

The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the veteran's 
bilateral knee disability, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
observes that the veteran is able to maintain employment as a 
draftsman, and the records do not otherwise indicate frequent 
hospitalization for his bilateral patellofemoral pain 
syndrome.  The Board is thus not required to discuss the 
possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).

ORDER

Service connection for bilateral arthritis of the knees is 
denied.

Service connection for bilateral arthritis of the feet is 
denied.

An increased evaluation in excess of 10 percent for bilateral 
pes planus and plantar fasciitis is denied.

An increased evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

An increased evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


